Title: From Alexander Hamilton to Thomas Willing, 31 December 1793
From: Hamilton, Alexander
To: Willing, Thomas


[Philadelphia, December 31, 1793. “The Secretary [of the Treasury] in a report to the House of Representatives of the 21st. December 1793, submitted a proposition for making provision for the second instalment. None having been made, he by a Letter to the Bank of the 31st. December 1793, informed that the Legislature not having yet had leisure to provide for the second instalment of the two Million loan, he had concluded to suspend calling into the Treasury the last installment of a Loan of 800,000 dollars which had been contracted with the Bank, and that that Sum would remain in deposit as an offset against the first mentioned instalment ’till provision should be made by Law.” Letter not found.]
